Citation Nr: 1639223	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  12-32 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a skin disorder.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel


INTRODUCTION

The Veteran served on active duty from May 1972 to September 1974.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran's service treatment records indicate that he was treated for scaling on his hands in August 1973.  The Veteran has been diagnosed with various skin conditions within the relevant period, to include actinic keratoses and seborrheic keratosis.  Thus, on remand, the Veteran must be afforded a VA examination to determine if there is a relationship between his in-service treatment and any current skin condition.  See 38 U.S.C.A. § 5103A (d)(2); McClendon v. Nicholson, 20 Vet. App. 79 (2006). 

The Board additionally acknowledges that the Veteran contends that he was exposed to Agent Orange while serving on a Navy ship which docked in Thailand.  He does not allege stepping foot in Vietnam.

If a veteran served on an air base in Thailand as a security policeman, security patrol dog handler, member of a security police squadron, or otherwise served near the air base perimeter, as shown by MOS (military occupational specialty), performance evaluations, or other credible evidence, the herbicide exposure should be acknowledged on a facts-found or direct basis.  See VA Adjudication Manual, M21-1, Part IV, Subpart ii, Chapter 2, Section C.10.(q).  Thus, taking into account the limited nature of Agent Orange exposure in Thailand as indicated in the Adjudication Manual, the Veteran's statements, and the Veteran's MOS of radio operator, the Board will not at this time find he was exposed to Agent Orange.

VA treatment records were last associated in October 2012.  Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA treatment records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  See also Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (VA has a duty to assist in obtaining sufficiently identified VA medical records regardless of their relevance).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any pertinent records adequately identified by the Veteran, including any ongoing medical records from the Leavenworth VAMC since October 2012.

2.  Schedule the Veteran for a VA examination as to the etiology of his skin conditions.  All necessary tests should be conducted.  The claims file must be provided to the examiner for review.

The examiner should indicate whether it is as least as likely as not (50 percent probability or more) that any current skin disability is related to the Veteran's military service, to include treatment for scaling on his hands in August 1973.  Even if a skin disorder is not present at the time of the examination, an opinion is necessary for any and all skin disorders diagnosed since the Veteran filed his claim for service connection in this case in December 2010, to include actinic keratoses and seborrheic keratosis.

A complete rationale should accompany any opinion provided.  The examiner is advised that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account in formulating the requested opinion.

3.  Then, the RO or the AMC should readjudicate the claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and the representative, if any, should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the claims folder is returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Jonathan Hager 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




